RUCKER, J.,
dissenting.
As I understand the majority’s position, this Court has the authority to decide the issue presented to us today, but for matters of “prudence” the Court declines to exercise that authority. And in determining whether prudence demands this Court should not intervene, the majority adopts a test that finds no support in our long standing case authority. That is, an “express constitutional limitation ” on an otherwise constitutionally sanctioned legislative act. Op. at 419, 420 (emphasis added). In other words, according to the majority, so long as a particular constitutional provision permits the Legislature to take certain action, then the Court will not intervene unless another constitutional provision expressly *423limits the legislature from taking that action. We have never adopted such a test, which in my view would effectively preclude review of almost any legislative act. Instead this Court’s jurisprudence teaches that an issue is nonjusticiable only when “[o]n its face [the Legislature] was acting pursuant to specific constitutional authority and not contrary thereto.... ” Roeschlein v. Thomas, 258 Ind. 16, 280 N.E.2d 581, 589 (1972) (holding that the legislature’s recording of yeas and nays in its journal was within the exclusive province of the legislature and not subject to judicial examination); see also Ellingham v. Dye, 178 Ind. 336, 99 N.E. 1, 8 (1912) (rejecting the argument that the general grant of legislative authority under Article 4 of the Indiana Constitution included the authority to draft an entirely new constitution in light of conflicting language in Article 16, which although it did not expressly limit the legislature’s power in this regard, it did outline specific procedures for amending the constitution). Here, in my view, the Legislature appears to have been acting contrary to specific constitutional authority. And thus the issue before us does not support the “prudence” the majority invokes. Therefore I respectfully dissent.
Discussion
I.
This Court has long recognized restrictions on judicial intervention into exclusively legislative actions. See Ellingham, 99 N.E. at 21 (quoting McConaughy v. Secretary of State, 106 Minn. 392, 119 N.W. 408, 417 (1909)) (“The courts have no judicial control over [whether the legislature will pass a law or submit a proposed constitutional amendment to the people], not merely because [these are] political questions, but because they are matters which the people have by the Constitution delegated to the Legislature.”) But we have nonetheless recognized the necessity of robust judicial oversight of all branches of government:
[E]very officer under a constitutional government must act according to law and subject to its restrictions, and every departure therefrom or disregard thereof must subject him to the restraining and controlling power of the people, acting through the agency of the judiciary; for it must be remembered that the people act through the courts, as well as through the Executive or the Legislature. One department is just as representative as the other, and the judiciary is the department which is charged with the special duty of determining the limitations which the law places upon all official action. The recognition of this principle, unknown except in Great Britain and America, is necessary, to ‘the end that the government may be one of laws and not of men’ — words which Webster said were the greatest contained in any written constitutional document.
Id. at 22 (quoting McConaughy, 119 N.W. at 417). In fact, our cases recognize that “[j]udicial review of [ ] statutory and constitutional issues is fully in accord with the institutional expertise of the judiciary and the role that courts are expected to play in our constitutional system.” Ind. High Sch. Athletic Ass’n v. Carlberg, 694 N.E.2d 222, 244 (Ind.1997) (Dickson, J., concurring and dissenting) (quotation omitted). We have also declared “[w]hile this Court respects the separation of powers, we do not permit excessive formalism to prevent necessary judicial involvement. Where an actual controversy exists we will not shirk our duty to resolve it.” Boehm v. Town of St. John, 675 N.E.2d 318, 322 (Ind.1996) (alteration in original) (quoting Ind. Dep’t of Envtl. Mgmt. v. Chem. Waste Mgmt., Inc., 643 N.E.2d 331, 337 (Ind.1994)).
*424To begin, it is important to note this controversy is not about the ability of the Legislature to discipline its members, including the assessment of fines and penalties. “Either House may punish its members for disorderly behavior, and may, with the concurrence of two-thirds, expel a member; but not a second time for the same cause.” Ind. Const. art. 4, § 14. Further, the Constitution provides that when a quorum is not present to do business: “a smaller number [of House members] may meet, adjourn from day to day, and compel the attendance of absent members.” Ind. Const. art. 4, § 11.1 Instead, what is at stake is the ability of the Legislature to collect the fines it imposed by withholding wages and the per diem payments of some of its members to which those members are entitled.
There is specific Indiana constitutional authority addressing legislative pay. Article 4, Section 29 declares: “The members of the General Assembly shall receive for their services a compensation to be fixed by law; but no increase of compensation shall take effect during the session at which such increase may be made.” Ind. Const. art. 4, § 29 (emphasis added). Under our longstanding and traditional approach in addressing issues of justiciability, the question before us is straightforward, namely: whether the majority caucus “on its face” was “acting ... contrary” to this constitutional authority. It appears plain to me — without engaging in excessive formalism — that by reducing the compensation to which the minority caucus members were entitled, the majority caucus at the very least was acting “on its face” contrary to Article 4, Section 29. This is so because the phrase “fixed by law” must be given meaning. Article 4, Section 1 of the Indiana Constitution provides:
The Legislative authority of the State shall be vested in the General Assembly, which shall consist of a Senate and a House of Representatives. The style of every law shall be: “Be it enacted by the General Assembly of the State of Indiana”; and no law shall be enacted, except by bill.
Ind. Const. art. 4, § 1 (emphasis added). In interpreting Section 29’s mandate, it appears to me that a legislator’s compensation must be set by a bill enacted by the General Assembly, and not by a rule of one chamber. Thus the issue before us deserves full consideration by this Court and should not be avoided for an alleged lack of justiciability.
II.
In the case before us the majority abandons this Court’s own authority on the question of when an issue is or is not justiciable in favor of a test apparently endorsed in other jurisdictions. I make two observations. First, if the Article 4, Section 29 directive that legislative compensation “shall ... be fixed by law” does not in the majority’s view provide an “express constitutional limitation” on the legislature’s power to discipline its members by withholding compensation, I am hard pressed to discern what might so qualify. Second, the authority on which the majority relies actually supports the view that *425the issue before us passes the justiciability test.
For example, in State ex rel. James v. Reed, 364 So.2d 308 (Ala.1978) the question was whether the Alabama courts could properly consider a voter’s challenge to the qualifications of a legislator who had been convicted of bribery. The Alabama Constitution provided in relevant part:
Each house shall choose its own officers and shall judge of the election, returns, and qualifications of its members.... Each house shall have power to determine the rules of its proceedings and to punish its members and other persons, for contempt or disorderly behavior in its presence; to enforce obedience to its processes; to protect its members against violence, or offers of bribes or corrupt solicitation; and with the concurrence of two-thirds of the house, to expel a member, but not a second time for the same offense; and the two houses shall have all the powers necessary for the legislature of a free state.
Reed, 364 So.2d at 306 n. 1 (quoting Ala. Const. §§ 51, 53). Seemingly contrary to this exclusive legislative power to judge the qualifications of its members was the following constitutional provision:
No person convicted of embezzlement of the public money, bribery, perjury, or other infamous crime, shall be eligible to the legislature, or capable of holding any office of trust or profit in this state.
Id. at 306 (quoting Ala. Const. § 60). The Alabama Supreme Court interpreted this language to be a “specific constitutional limitation on legislative authority.” Id. When I compare the language of Section 60 with our Section 29 language “[t]he members of the General Assembly shall receive for their services a compensation to be fixed by law; but no increase of compensation shall take effect during the session at which such increase may be made” I am unable to discern what makes one a “specific constitutional limitation on legislative authority” while the other is not. In my view, the difference is not in the nature of the limiting language, but rather in the label the respective courts have affixed to it. The Alabama Supreme Court found the issue before it justiciable in light of the language in Section 60 which in its view acted as a “specific constitutional limitation on legislative authority,” whereas the majority here finds the issue nonjusticiable because Section 29 does not operate as an “express constitutional limitation or qualification” on that authority. Op. at 421-22.
The majority’s other cases likewise fail to support its application of an “express constitutional limitation” rule. The holding in Birmingham-Jefferson Civic Center Authority v. City of Birmingham, 912 So.2d 204 (Ala.2005), is entirely consonant with our previous justiciability standard requiring the existence of contrary constitutional authority. In Birmingham, there simply was no such contrary authority in the Alabama Constitution, and on that basis the Alabama Supreme Court unsurprisingly distinguished the case from Reed. See id. at 217-18. And our own Court has previously upheld the principle enunciated in Commission on Ethics v. Hardy, 125 Nev. 285, 212 P.3d 1098 (2009)—that a statute contrary to constitutionally-bestowed legislative authority is ineffective to remove that authority. See State ex rel. Acker v. Reeves, 229 Ind. 126, 95 N.E.2d 838, 839, 840 (1951) (holding that a statute purporting to confer power on the courts to order recounts in state legislative elections was insufficient to do so in light of constitutional language providing that the legislative body had the sole power to judge the “election, qualifications and returns of its members”).
*426Finally, to the extent Hardy and Brady v. Dean, 173 Vt. 542, 790 A.2d 428 (2001), hold that discipline of legislators can be considered “a core legislative function,” I do not disagree with this general proposition. But in this case, determining the compensation of legislators is not such a function. Rather, to the extent it is subsumed within the legislature’s power to discipline its members, impose fines upon them, and compel their attendance it is, at least on its face, contrary to Article 4, Section 29 requiring that legislators shall be compensated as fixed by law.
III.
Because I am convinced that Plaintiffs’ claims are not precluded from judicial review I would consider them on the merits. I do so below.
Plaintiffs advance several State and Federal constitutional claims in support of their argument that they are entitled to a return of the wages already taken from them and an injunction prohibiting any such future conduct. However, it is unnecessary to determine whether the Indiana or Federal Constitutions afford Plaintiffs relief because they clearly have a statutory remedy, namely Defendants’ violation of Indiana’s Wage Payment Statute.
Title 22, Article 2, Chapter 5 of the Indiana Code (commonly referred to as the “Wage Payment Statute”) governs the frequency and amount an employer must pay its employees. St. Vincent Hosp. & Health Care Ctr., Inc., v. Steele, 766 N.E.2d 699, 708 (Ind.2002). The statute provides in pertinent part:
Every person, firm, corporation, limited liability company, or association, their trustees, lessees, or receivers appointed by any court, doing business in Indiana, shall pay each employee at least semimonthly or biweekly, if requested, the amount due the employee. The payment shall be made in lawful money of the United States, by negotiable check, draft, or money order, or by electronic transfer to the financial institution designated by the employee. Any contract in violation of this subsection is void.
I.C. § 22-2-5-1(a). In sum the Wage Payment Statute requires employers to “pay each employee at least semimonthly or biweekly, if requested, the amount due the employee.” Id. (emphasis added). Section 2 of this chapter creates Plaintiffs’ right of action to collect wages that are due along with liquidated damages. That section provides:
Every such person, firm, corporation, limited liability company, or association who shall fail to make payment of wages to any such employee as provided in section 1 of this chapter shall, as liquidated damages for such failure, pay to such employee for each day that the amount due to him remains unpaid ten percent (10%) of the amount due to him in addition thereto, not exceeding double the amount of wages due, and said damages may be recovered in any court having jurisdiction of a suit to recover the amount due to such employee, and in any suit so brought to recover said wages or the liquidated damages for nonpayment thereof, or both, the court shall tax and assess as costs in said case a reasonable fee for the plaintiffs attorney or attorneys.
I.C. § 22-2-5-2. Cf. David A. Ryker Painting. Co. v. Nunamaker, 849 N.E.2d 1116, 1117 (Ind.2006) (declining to adopt a “good faith defense” for an employer’s failure to pay but declaring that plaintiff was not entitled to liquidated damages or attorney fees where defendant “did not fail to make a timely payment of the amount due to the plaintiff’).
The Defendants first contend that the House orders directing that the fines be *427deducted from Plaintiffs’ paychecks operate to supersede the Wage Payment Statute. See Br. of Appellants at 52-53. Defendants compare these orders to the Rules of Trial Procedure promulgated by this Court which our courts have expressly held take precedence over conflicting procedural statutes. See id. at 53 (citing Bowyer v. Ind. Dep’t of Natural Res., 798 N.E.2d 912, 916 (Ind.Ct.App.2003)). This comparison is inapposite. To the extent Defendants’ violation of the wage payment statutes conflicts with their authority to impose fines by rule of the House, the wage payment statutes control. Cf. I.C. § 22-2-5-1(a) (“Any contract in violation of this subsection is void.”). Defendants’ assertion that the doctrine providing that a specific law controls a conflicting general law is similarly unavailing. An order of one caucus of the House of Representatives is simply not a law.
Defendants next contend that they are not governed by the explicit terms of the Wage Payment Statute, and that they do not have an employer-employee relationship with the Plaintiffs. Section 2 applies when a “person ... shall fail to make payment of wages to [an] employee.” I.C. § 22-2-5-2. The Wage Payment Statute provides no definition for the terms “employer” or “employee.” These terms are defined to include the State in closely-related Chapters of the Code. See I.C. § 22-2-2-3 (“As used in this chapter ... ‘[e]mployer’ means ... the state....”); I.C. § 22-2-6-1(b) (“For the purpose of this chapter, the term ‘employer’ shall also include the state and any political subdivision of the state.”). It is true, as Defendants point out, that these sections specify that the definitions apply to the specific chapter in which they are used (Chapter 2 addresses “Minimum Wage” and Chapter 6 addresses “Wage Deductions”). But as Chapter 5 does not include any definition in this regard, it is reasonable to consider the definitions in closely-related chapters of the Code. See, e.g., Gurnik v. Lee, 587 N.E.2d 706, 708-09 (Ind.Ct.App.1992) (considering the definition of “wages” elsewhere in Article 2 when interpreting the term as used in the Wage Payment Statute). Further, the word “person” is defined nowhere in the Wage Payment Statute, and though it is defined variously in many other chapters throughout the Code, where it is not contrarily defined the legislature has told us that the term “ ‘[pjerson’ extends to bodies politic and corporate.” I.C. § 1-1-4-5(17). This is further evidence that the Wage Payment Statute applies to the Defendants. See, e.g., Ind. State Highway Comm’n v. Rickert, 412 N.E.2d 269, 273-74 (Ind.Ct.App.1980) (in construing another statute, concluding that the phrase “bodies politic” encompasses the State), vacated on other grounds by 425 N.E.2d 620 (Ind.1981).
This conclusion is consistent with our analysis of the employer-employee relationship in other contexts. In differentiating employees from independent contractors, we have referred to the United States Supreme Court’s test in Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730, 751-52, 109 S.Ct. 2166, 104 L.Ed.2d 811 (1989), see Conwell v. Gray Loon Outdoor Mktg. Gr., Inc., 906 N.E.2d 805, 815 (Ind.2009), and the Restatement (Second) of Agency § 220, see Mortg. Consultants, Inc. v. Mahoney, 655 N.E.2d 493, 495-96 (Ind.1995), to help determine whether an employer-employee relationship exists. Defendants in the instant case do not argue the legislators are “independent contractors” but still contend that considering these factors, there is no employer-employee relationship between the State and the legislators. See Br. of Appellants at 56-59 (noting that Plaintiffs are elected by the people and arguing they should be considered only “officers” of the State and the House does *428not exercise “control” over them). To the extent the independent contractor-employee analysis applies in this case, legislators are clearly employees of the State. The Internal Revenue Service requires employers to report wage and salary information for employees on Form W-2; and here the payments at issue are so reported. The State provides plaintiffs with certain benefits including offices and supplies; the legislators perform the core of their duties (voting on legislation) in the Statehouse, and enacting legislation is part of the regular business of the State. See Cmty. for Creative Non-Violence, 490 U.S. at 751-52, 109 S.Ct. 2166.
Finally, Defendants argue that to the extent the legislative fines were deducted from “per diem” payments due to the legislators, those “per diem” payments are not “wages” and thus any failure to pay those amounts does not violate the Wage Payment Statute. The Indiana Code chapter governing compensation of legislators, I.C. § 2-3-1 et seq., provides that in addition to a salary for their legislative services, legislators shall receive a “per diem and such other expense reimbursements as may be provided by law” “[i]n order to reimburse the members of the general assembly for the expenses they incur in providing legislative services.” I.C. § 2-3-1-4. The per diem does not vary with the amount of expenses incurred by the legislators, but rather is fixed at $152.00 per day while the legislature is in session and $60.80 per day when the legislature is not in session. See Br. of Appellants at 62.
Our courts have repeatedly recognized that “[f]or purposes of the Wage Payment Statute, wages are defined as ‘all amounts at which the labor or service rendered is recompensed, whether the amount is fixed or ascertained on a time, task, piece, or commission basis, or in any other method of calculating such amount.’ ” Quezare v. Byrider Fin., Inc., 941 N.E.2d 510, 513 (Ind.Ct.App.2011) (quoting I.C. § 22-2-9-1(b); citing Highhouse v. Midwest Orthopedic Inst., P.C., 807 N.E.2d 737, 739 (Ind.2004), trans. denied). Further, “[i]n determining whether a method of compensation constitutes wages for purposes of the Wage Payment Statute, the name given to the method of compensation is not controlling; instead, we consider the substance of the compensation to determine whether it is a wage.” Id. at 514 (citations omitted). We have held that payment denominated “bonus” is a wage “if it is compensation for time worked and is not linked to a contingency such as the financial success of the company.” Highhouse, 807 N.E.2d at 740 (quoting Pyle v. Nat’l Wine & Spirits Corp., 637 N.E.2d 1298, 1300 (Ind.Ct.App.1994)).
The per diems at issue here are fixed in amount, are tied directly to the days worked by the legislators, vary with the duties performed (in session versus out of session), and do not change with respect to the amount of expenses actually incurred by the legislators. Thus, the per diem paid to legislators qualifies as an “amount[] at which the labor or service rendered is recompensed” and is not linked to a contingency such as the expenses incurred by the legislators.
Conclusion
In sum, I would hold that Indiana’s Wage Payment Statute applies squarely to these facts. The House’s constitutionally-granted Legislative discretion to punish its members does not include the discretion to reduce its members’ compensation. Defendants’ actions are in direct conflict with Article 4, Section 29 of the Indiana Constitution. Hence, I would hold Plaintiffs’ wage payment claims justiciable and I would affirm the trial court’s order to the *429extent it finds Defendants violated Indiana Code section 22-2-5-1.
RUSH, J., concurs in part and dissents in part with separate opinion.

. Indeed the Legislative Bolting Statute— Indiana Code section 2-2.1-4-7 — provides in relevant part "a member who is absent from the member’s chamber with the result that the member’s body is unable to form a quorum commits the act of legislative bolting and is liable for a civil penalty.” Indiana Code section 2-2.1-4-8 provides in relevant part that the Speaker of the House or the President Pro Tempore of the Senate is "entitled to ... [a]n order imposing a civil penalty of one thousand dollars ($1,000) for each day the member has violated section 7 of this chapter.”